UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7975


WASIM ATA BEY, Erick Sealey,

                Petitioner - Appellant,

          v.

JOHN   R.  KYPLINSKI,   Superintendent,   Virginia    Peninsula
Regional Jail,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:15-cv-00070-RAJ-LRL)


Submitted:   May 18, 2016                  Decided:    May 20, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wasim Ata Bey, Appellant Pro Se. John Chadwick Johnson, FRITH,
ANDERSON & PEAKE, PC, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wasim Ata Bey seeks to appeal the district court’s order

dismissing his 28 U.S.C. § 2254 (2012) petition.                            The order is

not    appealable       unless    a   circuit     justice       or    judge    issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate      of      appealability      will    not        issue    absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies         this    standard    by

demonstrating         that     reasonable       jurists   would        find    that     the

district       court’s      assessment    of    the   constitutional          claims     is

debatable      or     wrong.      Slack   v.     McDaniel,      529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Bey has not made the requisite showing.                   Accordingly, we deny a

certificate of appealability, deny Bey’s motion to proceed in

forma pauperis, and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3